THIS LETTER IS IN RESPONSE TO YOUR REQUEST FOR A MEMORANDUM OF LEGAL ADVICE REGARDING WHETHER THE DIRECTOR OF THE CIVIL DEFENSE AGENCY HAS THE AUTHORITY TO MAKE THE DECISION OF WHETHER TO EVACUATE THE PHYSICAL PREMISES OF THE STATE'S EMERGENCY OPERATING CENTER. YES, IN MY OPINION THE ACTING EXECUTIVE DIRECTOR OF THE AGENCY HAS THE STATUTORY AUTHORITY TO MAKE SUCH EVACUATION DECISIONS UPON APPROVAL OF THE GOVERNOR.
I HAVE REVIEWED STATUTES OF OTHER AGENCIES OR ENTITIES WHOSE AUTHORITY MIGHT SUPERCEDE YOUR AUTHORITY, SUCH AS OFFICE OF PUBLIC AFFAIRS AND THE CAPITOL POLICE. I HAVE FOUND NOTHING IN THESE STATUTES WHICH WOULD APPEAR TO GIVE THESE ENTITIES AUTHORITY OVER YOUR OFFICE. BECAUSE THE CIVIL DEFENSE AGENCY WAS CREATED FOR DIRE EMERGENCY SITUATIONS, YOUR OFFICE MUST MAINTAIN CONTROL OF EMERGENCY DECISION-MAKING FOR THE STATE.
TITLE 63 O.S. 683.4 PROVIDES THAT YOU ARE APPOINTED BY THE GOVERNOR AND SERVE AT HIS DIRECTION AND CONTROL. YOU ARE IN CHARGE OF ALL PROGRAMS AND ACTIVITIES REGARDING STATE CIVIL DEFENSE. BECAUSE YOU SERVE AT THE PLEASURE OF THE GOVERNOR AND ARE RESPONSIBLE TO THE GOVERNOR FOR CARRYING OUT THE PROGRAM FOR CIVIL DEFENSE, IT IS IMPORTANT THAT YOU REVIEW EITHER THE AGENCY'S RULES AND REGULATIONS OR POLICY MATTERS TO DETERMINE THE PROTOCOL FOR MAKING SUCH DECISIONS. FOR INSTANCE, YOU MAY HAVE A RULE OR A POLICY WHICH STATES THAT PRIOR TO MAKING ANY ULTIMATE DECISIONS ON CIVIL DEFENSE ACTIVITIES YOU WILL CONSULT WITH AND RECEIVE APPROVAL FROM THE GOVERNOR. CONVERSELY, THERE MAY BE A RULE IN EXISTENCE WHICH GIVES YOU ULTIMATE AUTHORITY FOR ALL EMERGENCY DECISION MAKING.
IF SUCH RULES OR POLICE ARE NOT IN PLACE, YOU MAY WI H TO PROMULGATE SUCH IN ORDER TO MAKE YOUR REA OF AUTHORITY MORE PRECISE. I THINK IT ADVISABLE TO CONSULT WITH EITHER THE GOVERNOR OR HIS LEGAL COUNSEL ON THIS MATTER.
IN RESPONSE TO YOUR INQUIRY REGARDING POTENTIAL LIABILITY, I HAVE ENCLOSED A SEMINAR PAPER AND A RECENT CASE REGARDING AGENCY LIABILITY.
(RACHEL LAWRENCE-MOR)